UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4799



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CORY COLLINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-64)


Submitted:   September 1, 2004            Decided:   October 1, 2004


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Malloy McEachin, Jr., Florence, South Carolina, for Appellant.
J. Strom Thurmond, Jr., United States Attorney, William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cory Collins pled guilty to armed bank robbery, 18 U.S.C.

§ 2113(a), (d) (2000), and aiding and abetting, 18 U.S.C. § 2

(2000) (Count 1); and using or carrying a firearm during a crime of

violence, 18 U.S.C. § 924(c) (2000), and aiding and abetting, 18

U.S.C. § 2 (Count 2).   He was sentenced to a term of sixty-three

months imprisonment for the bank robbery and a consecutive ten-year

term for the § 924(c) offense.      Collins appeals his sentence,

arguing that the district court erred in making an adjustment for

reckless endangerment during flight from a law enforcement officer,

U.S. Sentencing Guidelines Manual § 3C1.2 (2002).    We affirm.

          Collins and two accomplices robbed a bank in Jefferson,

South Carolina, on February 13, 2003.      Collins went behind the

teller counter and took money from the tellers while Willis Barrino

stood in the lobby with an AR 15 semiautomatic rifle shouting

directions to the bank employees.      Arke Benjamin Cuff drove the

getaway car, a Lexus registered to Barrino.      After Collins and

Barrino came out of the bank, Cuff accidentally backed the Lexus

into a ditch.   All three men got out and pushed the car out of the

ditch.   As they drove away, several cars followed them.    Barrino

shot at the pursuers several times, then took the wheel of the

Lexus.    As they drove at high speed through Pageland, South

Carolina, a police car looking for their car saw and pursued them.




                               - 2 -
After a chase at high speed, Barrino wrecked the car.            All three

robbers fled, but were soon arrested.

           After his guilty plea and preparation of the presentence

report, Collins objected to the recommendation for an adjustment

for   reckless   endangerment   during    flight.     At   the   sentencing

hearing, defense counsel argued that Collins was not responsible

for his co-defendant’s conduct.          The district court noted that

Application Note 5 to § 3C1.2 makes a defendant accountable “only

for his own conduct and for conduct that he aided or abetted,

counseled, commanded, induced, procured, or willfully caused,” for

purposes of applying the guideline, but determined that all three

defendants aided and abetted each other’s conduct. The court found

that Collins had directly participated in all aspects of the

robbery, and was thus responsible for the risk created.

           When the facts are not contested, as in this case, the

issue is a legal one and review is de novo.             United States v.

Butner, 277 F.3d 481, 488 (4th Cir. 2002).          An adjustment is made

under § 3C1.2 “[i]f the defendant recklessly created a substantial

risk of death or serious bodily injury to another person in the

course of fleeing from a law enforcement officer. . . .”               For

purposes of § 3C1.2, the normal scope of relevant conduct is

narrowed by Application Note 5.

           Collins argues on appeal that he was not a participant in

the events that occurred after he and his co-defendants left the


                                 - 3 -
bank and that, like the defendant in United States v. Chong, 285

F.3d 343 (4th Cir. 2002), he was merely a passenger in the car.          We

disagree.    Chong was in a car driven by a co-defendant in a drug

conspiracy when the police tried to stop the car for a traffic

violation.      Chong’s co-defendant drove away at a high speed and

soon crashed the car.         Because Application Note 5 to § 3C1.2

“limits the defendant’s responsibility for the actions of another,”

we held in Chong that “some form of direct or active participation”

on the part of the defendant is necessary for § 3C1.2 to apply when

the reckless flight is the result of another person’s action.           Id.

at 346.      Chong’s case was remanded for a determination as to

whether she had any direct involvement in the driver of the car’s

decision to flee in a manner that endangered other persons.

      The facts in Collins’ case more closely resemble those in

United States v. Harrison, 272 F.3d 220 (4th Cir. 2001), cert.

denied, 537 U.S. 839 (2002), where the defendant committed a bank

robbery with several accomplices and the aftermath of the robbery

included shots fired at pursuing officers and a high-speed chase

involving two cars and two crashes.          Although Harrison held that

the   conduct    of   the   appellant’s    co-defendants   was   reasonably

foreseeable, it also relied on the fact that the defendants were

charged with, and pled guilty to, aiding and abetting under 18

U.S.C. § 2, see 272 F.3d at 223, just as did the district court in

this case.    Moreover, escape is an integral part of a bank robbery.


                                   - 4 -
Collins actively aided and abetted his co-defendants in the robbery

and the escape, including helping his co-defendants push the

getaway car out of the ditch so they could use it to escape, as

planned.   Therefore, the district court did not err in making an

adjustment pursuant to § 3C1.2.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 5 -